DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A2 and B1 in the reply filed on 06/02/2021 is acknowledged.  The traversal is on the ground(s) that examination of all the species is not a burden because each of the species share the common elements of a plasma kit ring comprising a hollow annular body with one or more cavities and one or more vent holes, the one or more vent holes venting the one or more cavities to an exterior of the hollow annular body, as recited in independent claims 1, 10, and 18. This is not found persuasive because, as stated in the restriction requirement, the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries.  
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation “an internal feature projecting into the first cavity” in claim 7-line 2, is confusing because the term “feature” is not clear. Clarification and/or correction are/is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hills et al., US 5,685,914.
Hills et al. shows the invention as claimed including a process kit ring for use in a plasma processing system, the process kit ring comprising: a hollow annular body of the 
Regarding claims 2-6, it should be noted that Hills et al., in for example, figs. 11 and 13-19, further discloses embodiments showing apparatus having a process kit ring having a hollow annular body comprising two or more cavities, including a first cavity 150 (in fig. 11) or cavity surrounded by lower part of ring 114 (in figs. 13-19), and a second cavity (cavity surrounded by ring 114 in fig. 11 or cavity surrounded by top part of ring 114 in figs. 13-19), wherein the first cavity and the second cavity are concentric about a centerline of the annular body; wherein the first cavity is formed outward of the second cavity relative to a centerline of the annular body; and wherein the second cavity is vented to the exterior of the annular body by a first or a second vent hole 126 (see, for example, the left and the right hand side vents 126 shown in the figures 11 and 13-19).
With respect to claim 9, Hills et al. further discloses that the annular body further comprises: a top surface 120/190/192 and a bottom surface 124 opposite the top surface, the bottom surface substantially perpendicular to a centerline of the annular body, and wherein the first vent hole 126 is formed in the bottom surface (see, for example, figs. 6, 8, 11 and 13-19).
Regarding claims 18-20, Hills et al. discloses a process kit for a substrate processing chamber comprising: a first process kit ring comprising a first hollow annular body comprising a first cavity (space between ring 172/182) formed in the first annular .

Claim(s) 1-6, 9, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itoh, US 4,817,558.
Itoh shows the invention as claimed including a process kit ring for use in a plasma processing system, the process kit ring comprising: a hollow annular body of the process kit ring 14, the annular body comprising: a first cavity formed in the annular body (the cavity formed between rings 15a and 15b); and a first vent hole (vent hole connected to the first cavity and/or vent hole connected to the exhaust area) formed in the annular body and venting the first cavity to an exterior of the annular body (see, for example, fig. 1 and its description).

With respect to claim 9, Itoh further discloses that the annular body further comprises: a top surface ring 15a and a bottom surface rings 15c/16 opposite the top surface, the bottom surface substantially perpendicular to a centerline of the annular body, and wherein the first vent hole is formed in the bottom surface (see, for example, fig. 1).
Regarding claims 18-20, Itoh discloses a process kit for a substrate processing chamber comprising: a first process kit ring comprising a first hollow annular body comprising a first cavity formed in the first annular body (the cavity above ring 16 formed between rings 15b and 15c); a second cavity formed in the first annular body (the cavity above ring 16 formed between rings 15a and 15b), the second cavity formed outward of the first cavity relative to a centerline of the first annular body; and a first vent hole formed in the first annular body and venting the first cavity to an exterior of the first annular body (vent hole connected to the first cavity and/or vent hole connected to the exhaust area); and a second process kit ring comprising: a second hollow annular body comprising: a third cavity formed in the second annular body (the cavity formed below .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim(s) 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Hills et al., US 5,685,914 or, in the alternative, under 35 U.S.C. 103 as obvious over Raj et al., US 2017/0162422, or Koshimizu, US 2010/0243608, or Ranish et al., US 2013/0256962 or Okita et al., US 2016/0064196.
Hills et al. is applied as above and it appears to disclose the use of an internal feature 122 projecting into a cavity (see, for example, figs. 6-7).  This notwithstanding, Raj et al. discloses a plasma processing kit 400/500/600 comprising features 312/316/618 projecting into a cavity (see, for example, figs. 4-6, and their descriptions).  Also, Koshimizu discloses a plasma processing kit 130 comprising features 200/250 projecting into a cavity (see, for example, figs. 2-5, and their descriptions).  Additionally, Ranish et al. discloses a plasma processing kit 125 comprising features 143/150 projecting into a cavity (see, for example, figs. 2C/2D, and their descriptions). Okita et al. discloses a plasma processing kit comprising features 4c/4d projecting into a cavity (see, for example, figs. 1, 4, 6A-8C, and their descriptions).   Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the process kit ring of the apparatus of Hills et al., as to comprise the claimed internal feature projecting into the first cavity because such means are known and used in the art to support the top surface of the process kit, and/or to increase the surface area and optimize the temperature control and thereby reduce particle accumulation, thereby optimizing the apparatus and the uniformity of the process being performed within the apparatus.


Claim(s) 10-16 is/are rejected under 35 U.S.C. 103 as obvious over Hills et al., US 5,685,914 in view of Koshimizu, US 2010/0243608.
Hills et al. shows the invention substantially as claimed including a process kit ring for use in a plasma processing system, the process kit ring comprising: a hollow annular body of the process kit ring, the annular body comprising: a first cavity (top part of 114); a second cavity (lower part of 114); and a first vent hole 126 formed in the annular body and venting at least the first cavity to an exterior of the annular body (see, for example, figs. 11 and 13-19).
Hills et al. does not expressly disclose that the first cavity and the second cavity includes a first row of cavities and a second raw of cavities, respectively. Koshimizu, discloses a plasma processing kit 130 comprising features 200/250 dividing a cavity into a row of cavities (see, for example, figs. 2-5, and their descriptions). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the process kit ring of the apparatus of Hills et al., as to comprise the claimed first and second row of cavities because such configuration is known and used in the art to increase the surface area and reduce particle accumulation, thereby optimizing the apparatus and the uniformity of the process being performed within the apparatus. It should be noted that the process ring 
With respect to claims 11-13 and 16, it should be noted that Hills et al. discloses that the first and second cavities are fluidly interconnected, and Koshimizu teaches that the fins 200 are not in contact with the ring 130 (paragraph 0067 of Koshimizu). Therefore, the cavities of the first row of cavities and the cavities of the second row of cavities of the process kit ring of the apparatus of Hills et al. modified by Koshimizu, would be fluidly interconnected as claimed.
Regarding claim 14, it should be noted that Hills et al. disclose plurality of vent holes 126, including vent holes in the left hand side surface and the right hand surface, as well as vent holes in the side surface. Additionally, a prima facie case of obviousness still exists because it would have been an obvious choice of design to one of ordinary skill in the art at the time the invention was made to choose the location of the vent holes during routine experimentation depending upon, for example, the desired removal/pumping of particulate contamination, and therefore, such limitation would not lend patentability to the instant application absent the showing of unexpected results.
With respect to claim 15, it should be noted that as broadly claimed, the cavities in the apparatus of Hills et al. modified by Koshimizu can be comprise of the space between every other first and fourth fins, for example, in the embodiment of fig. 2 of Koshimizu, there will be 5 cavities. Therefore, every other second and third fins (which would be located between the first and the fourth fins) would correspond to the claimed one or more ribs formed in each cavity of the first row of cavities. 


Claim(s) 17 is/are rejected under 35 U.S.C. 103 as obvious over Hills et al., US 5,685,914 in view of Koshimizu, US 2010/0243608, as applied to claims 10-16, and further in view of Rasheed et al., US 2012/0103257.
Hills et al. and Koshimizu are applied as above but do not expressly disclose that the process kit can be made of stainless steel.  Rasheed et al. discloses the use of stainless steel as a material for annular process kits 170/180 (see, for example, paragraphs 0038 and 0043).  Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the process kit of the apparatus of Hills et al. modified by Koshimizu, as to be made of stainless steel because such material is a known and used material in the art to effectively and efficiently withstand the processing environment and thereby reduce contamination inside the apparatus.
Claim(s) 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Itoh, US 4,817,558 in view of Raj et al., US 2017/0162422, or Koshimizu, US 2010/0243608, or Ranish et al., US 2013/0256962 or Okita et al., US 2016/0064196.
Itoh is applied as above but it does not expressly disclose the claimed internal feature. Raj et al. discloses a plasma processing kit 400/500/600 comprising features 312/316/618 projecting into a cavity (see, for example, figs. 4-6, and their descriptions).  Also, Koshimizu discloses a plasma processing kit 130 comprising features 200/250 projecting into a cavity (see, for example, figs. 2-5, and their descriptions).  Additionally, Ranish et al. discloses a plasma processing kit 125 comprising features 143/150 projecting into a cavity (see, for example, figs. 2C/2D, and their descriptions). Okita et al. discloses a plasma processing kit comprising features 4c/4d projecting into a cavity (see, for example, figs. 1, 4, 6A-8C, and their descriptions).   Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the process kit ring of the apparatus of Itoh, as to comprise the claimed internal feature projecting into the first cavity because such means are known and used in the art to support the top surface of the process kit, and/or to increase the surface area and optimize the temperature control and thereby reduce particle accumulation, thereby optimizing the apparatus and the uniformity of the process being performed within the apparatus.
With respect to claim 8, it should be noted that Koshimizu discloses the use of fins.  Additionally, the configuration of the claimed features is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the features is significant.
Claim(s) 10-16 is/are rejected under 35 U.S.C. 103 as obvious over Itoh, US 4,817,558 in view of Koshimizu, US 2010/0243608.
Itoh shows the invention substantially as claimed including a process kit ring for use in a plasma processing system, the process kit ring comprising: a hollow annular body of the process kit ring 14, the annular body comprising: a first cavity (the cavity formed between rings 15a and 15b); a second cavity (the cavity formed between rings 15b and 15c); and a first vent hole (vent hole connected to the first cavity, and/or vent hole connected to the exhaust area) formed in the annular body and venting at least the first cavity to an exterior of the annular body; see, for example, fig. 1.
Itoh does not expressly disclose that the first cavity and the second cavity includes a first row of cavities and a second raw of cavities, respectively. Koshimizu, discloses a plasma processing kit 130 comprising features 200/250 dividing a cavity into a row of cavities (see, for example, figs. 2-5, and their descriptions). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the process kit ring of the apparatus of Itoh et al., as to comprise the claimed first and second row of cavities because such configuration is known and used in the art to increase the surface area and reduce particle accumulation, thereby optimizing the apparatus and the uniformity of the process being performed within the apparatus. It should be noted that the process ring kit of the apparatus of Itoh modified by Koshimizu would comprise the claimed first row of cavities and the claimed second row of cavities.
With respect to claims 11-13 and 16, it should be noted that Itoh discloses that the first and second cavities are fluidly interconnected (col. 4 lines 23-27), and 
Regarding claim 14, it should be noted that Itoh disclose plurality of vent holes, including vent holes in the left hand side surface and the right hand surface, as well as vent holes in the side surface. Additionally, a prima facie case of obviousness still exists because it would have been an obvious choice of design to one of ordinary skill in the art at the time the invention was made to choose the location of the vent holes during routine experimentation depending upon, for example, the desired removal/pumping of particulate contamination, and therefore, such limitation would not lend patentability to the instant application absent the showing of unexpected results.
With respect to claim 15, it should be noted that as broadly claimed, the cavities in the apparatus of Itoh modified by Koshimizu can be comprise of the space between every other first and fourth fins (for example, in the embodiment of fig. 2 of Koshimizu, there will be 5 cavities). Therefore, every other second and third fins (which would be located between the first and the fourth fins) would correspond to the claimed one or more ribs formed in each cavity of the first row of cavities. 
With respect to claim 16, Itoh and Koshimizu do not expressly disclose that the one or more ribs comprise an aperture. However, it should be noted that the apparatus of Itoh modified by Koshimizu, would comprise an aperture between the ribs and the ring of the process kit which would allow for venting of the cavities. Additionally, a prima facie case of obviousness still exists because it would have been an obvious choice of 

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as obvious over Itoh, US 4,817,558 in view of Koshimizu, US 2010/0243608, as applied to claims 10-16, and further in view of Rasheed et al., US 2012/0103257.
Itoh and Koshimizu are applied as above but do not expressly disclose that the process kit can be made of stainless steel.  Rasheed et al. discloses the use of stainless steel as a material for annular process kits 170/180 (see, for example, paragraphs 0038 and 0043).  Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the process kit of the apparatus of Itoh modified by Koshimizu, as to be made of stainless steel because such material is a known and used material in the art to effectively and efficiently withstand the processing environment and thereby reduce contamination inside the apparatus.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,435,784. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant claimed invention are encompassed by, broader than and/or generic to the claims of the US Patent 10,435,784, therefore, under a one-way obviousness type double patenting test a prima facie case of obviousness have been established.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al. (US 2003/0019745) is cited for its teaching of a processing kit comprising an annular body 12 and features projecting from the annular body. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUZ L ALEJANDRO whose telephone number is (571)272-1430.  The examiner can normally be reached on Monday and Thursday, 8:30 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LUZ L ALEJANDRO MULERO/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        



September 29, 2021